Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 12/03/2021 with respect to claims 22-35 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 22-35. See the rejection below of claims 22-35 for relevant citations found in Park disclosing the newly added limitations.

Claims 1-21(canceled).


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-26, 28, 29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO2013077714 A1; given by the applicant in the IDS) in view of Zhang et al. (US. Pub. No. 2015/0358631 A1).
Regarding claim 22, Park teaches an image processing apparatus comprising([abstract and see in Background section]- an image information compression technique, and more particularly, to a method of applying a deblocking filter as an in loop filter): circuitry configured to generate a decoded image by decoding a coded stream([pg. 8]- the input biistream may be decoded according to a procedure in which image information is processed in the image encoding apparatus); derive a boundary strength by using Chroma related parameters related to Chroma for a block boundary of the decoded image and independently determine from the boundary strength for each of U and V Chrorna components of the decoded image whether to apply a deb locking filter or not([see in pg. 3]- bS determination method according to the present invention includes a step of deriving a boundary of a deblocking filtering block, which is a unit block applying deblocking filtering, and a step of calculating a boundary strength bS (bS) and setting a bS value for a target boundary corresponding to a boundary of the deblocking filtering unit block as a boundary of the bS setting unit block in the bS setting step, value may be a criterion for determining whether deblocking filtering is applied to the luma component and whether deblocking filtering is applied to the chroma component); and apply the deblocking filter to Chroma components of pixels located in a vicinity of the block boundary based on a determination result of whether to apply the deb locking filter or not([see in pg. 4, para 6]- lf the bS value at the block boundary is greater than bS0, it can be determined that deblocking filtering can be applied to the luma component. Also, if the bS value at the block boundary is larger than bS 1, it can be determined that deblocking filtering can be applied to the chroma component; [see also pg. 11, para 4 ]- in the case of a luma sample, if bS for a target edge is less than or equal to a predetermined criterion bS, such as bStbl. deblocking filtering may not be append to that edge. ln the case of a chroma sample, if bS for a target edge is equal to or less thai1 a predetermined reference bS, for example, bS th2, deblocking filtering may not be applied to the edge).
However, Park does not explicitly disclose where the boundary strength corresponding to the U and V Chroma components is derived independently in accordance with a transfer coefficient of U and a transfer component of V, which are the Chroma related parameters.
In an analogous art, Zhang teaches where the boundary strength corresponding to the U and V Chroma components is derived independently in accordance with a transfer coefficient of U and a transfer component of V, which are the Chroma related parameters([see in claim 4 and 19]- wherein the plurality of color components comprises a luma component and a chroma component, wherein the one or more processors are further configured to: determine, based at least in part on the final QP for the luma component, a boundary strength of a luma edge; determine, based at least in part on the final QP for the chroma component, a boundary strength of a chroma edge; in response to determining the boundary strength of the luma edge does not meet a first threshold, perform a deblocking filtering process on the luma edge; and in response to determining the boundary strength of the chroma edge does not meet a second threshold, perform the deblocking filtering process on the chroma edge). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the modified system of Park techniques for coding video blocks using a color-space conversion process [Zhang; para 0006].
Regarding claim 23, Park perform a large block determination to determine whether a target block is of a predetermined size or larger; and determine ([see in pg. 6, 9]- a predetermined minimum block size for applying the deblocking filter), whether or not to apply the deblocking filter in accordance, with the derived, boundary strengths and a result of the large block determination([see in pg. 3]- bS determination method according to the present invention includes a step of deriving a boundary of a deblocking filtering block, which is a unit block applying deblockrng filtering, and a step of calculating a boundary strength bS (bS) and setting a bS value for a target boundary corresponding to a boundary of the deblocking filtering unit block as a boundary of the bS setting unit block in the bS setting step, value may be a criterion for determining whether deblocking filtering is applied to the luma component and whether deblocking filtering is applied to the chroma component).
Regarding claim 24, Park teaches wherein the predetermined size is 8([pg. 11]- a predetermined size, for example, 8x8 pixel blocks).
Regarding claim 25, Park teaches wherein the circuitry is configured to perform the large block determination in a direction orthogonal to the block boundary ([see in pg. 17]-perpendicular direction).
Regarding claim 26, the deblocking filter comprises a strong filter ([see in pg. 12]-strong filter), and a coefficient of the strong filter is set to 2 at a center position of an application target range of the strong filter ([see pg. 13, 18]- while strong filtering is applied to all the samples to be filtered. The filtering can be applied to two samples located on the upper side of the target edge and two samples located on the lower side of the target edge. At this time, the filter coefficients of strong filtering and weak filtering may also be different. Strong filtering, and weak filtering may be applied to the vertical and horizontal edges in the same way (e.g.,with the same filter coefficients or offsets), and set to 1 at other positions([see in pg. 13, and 18]- indicating whether strong filtering or weak filtering should be applied as information on the decision and the array dS of size 8x8. (5-8) Set Sample I]] Im] [(k (( 3) + ij to dS [i] to detem1ine the dEdge value. A1this iime, i is 0, .. , 7).
Regarding claim 28, wherein the deblocking filter comprises a strong filter([see in pg. 12]-strong filter), and a coefficient of the strong filter is set to 2 at a center position of an application target range of the strong filter, and set to 1 at other positions([see pg. 13, 18]- while strong filtering is applied to all the samples to be filtered. The filtering can be applied to two samples located on the upper side of the target edge and two samples located on the lower side of the target edge. At this time, the filter coefficients of strong filtering and weak filtering may also be different. Strong filtering, and weak filtering may be applied to the vertical and horizontal edges in the same way (e.g.,with the same filter coefficients or offsets), and set to 1 at other positions([see in pg. 13, and 18]- indicating whether strong filtering or weak filtering should be applied as information on the decision and the array dS of size 8x8. (5-8) Set Sample I]] Im] [(k (( 3) + ij to dS [i] to detem1ine the dEdge value. A1this iime, i is 0, .. , 7).
Regarding claim 29, Park teaches wherein the circuitry is configured to apply the strong filter by performing a clipping process based on a parameter tC that is identified based on a quantization parameter ([pg. 26]- The variable t C may be set based on t C offset or may be set to be mapped on a predetermined table based on other deblocking parameters, as a value for quantifying the blocking artifact according to the degree of quantization. For example, as shown in Table 1 to be described later tC can be determined according to the quantization parameter Q. As a reference value for deciding whether to apply deblocking filtering or the like. For the edge of the chroma sample, when bS is derived as a value from Oto 4, as described in & lt: bS is derived as one of the five values & gt ;, the tc value can be specified as follows is. (l) If the bS value is larger tltan 2, then the average value of the quantization paran1eters for the block P and the block Q considering the round value is qP L, t C is the quantization parameter Q = Clip (0, 55, qP L) As shown in FI Ci. (2) If the bS value is 2 or less, t C is determined as a value corresponding to the quantization parameter Q '" qP L).
Regarding claim 31, Park teaches wherein the circuitry is configured to derive the boundary strength as a plurality of bits including at least one bit corresponding to each of the Chroma components ([abstract and pg. 3]- The bS determination method according to the present invention includes a step of deriving a boundary of a deblocking filtering block, winch is a unit block applying deblocking filtering, and a step of calculating a boundary strength bS (bS) And setting a bS value for a target boundary corresponding to a boundary of the deblocking filtering unit block as a boundary of the bS setting unit block in the bS setting step).
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 33, Park teaches wherein if the boundary strength has a value related to inter prediction, the circuitry is configured to perform the large block determination ([pg. 15]- if actual deblocking filtering is performed on a luma sample in 8x8 pixel units, bS can be determined in 4x4 pixel units if the size of the unit block for deblocking filtering is larger than the size of the unit block for determining bS, the boundary (edge) of the unit block that performs de blocking filtering among the borders of the unit block for determining bS BS can be determined only at the boundary corresponding to the bS).
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 22. Hence; all limitations for claim 34 have been met in claim 22.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 22. Hence; all limitations for claim 35 have been met in claim 22.


Claims 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zhang as applied to claim 22 above and further in view of IKEDA (CN 110115039 A).

Regarding claim 27, the combination of Park and Zhang don’t exclusively wherein the circuitry is configured to select a filter strength of the deblocking filter based on a flatness condition, a continuity condition, and a gap condition of color difference components.
In an analogous art, IKEDA teaches wherein the circuitry is configured to select a filter strength of the deblocking filter based on a flatness condition, a continuity condition, and a gap condition of color difference components([see claim in 9]-wherein the determining part determining the continuity of pixel values included in the extended application range used is continuously expanded to perform continuity determination process, the continuity determination processing determines the continuity of pixel values included in the extended application range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of IKEDA to the modified system of Park and Zhang an image processing device is provided with: a decoding unit decoding the encoded stream and generates a decoded image, a determining unit according to the state of the pixels in the extended application range to determine whether to be applied to expand the application range of strong expanding filter to de - pixel near the block boundary of the decoded image generated by the unit of, wherein by expanding the application range of the deblocking filter to obtain the expanded application range; and a filter unit, which strong filter to the expanded determining unit determines the pixel to be strong application expansion filter [IKEDA; abstract].
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 27.


	
Citation of Pertinent Prior Art


The prior arts are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	IKEDA; Masaru., US 2016/0286240 A1, discloses an image processing device and an image processing method which allow a deblocking filtering process to apply filtering appropriately.
2.	HE, US 2015/0181211 A1, discloses reducing video information encoding and decoding computational complexity by selectively disabling the chroma de-blocking filter.
3.	Chen et al. US 2019/0394463 A1, discloses a method or performing deblocking filtering using variable filter levels or strengths.
4.	Van der Auwera et al. US 2013/0101024 A1, discloses filtering of decoded video data associates a first boundary strength value with an edge in response to determining that a first video block or a second video block is associated with an intra-predicted coding unit (CU).


Conclusion
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487